Title: From George Washington to Jeremiah Olney, 24 January 1783
From: Washington, George
To: Olney, Jeremiah


                        
                            Sir
                            Head Quarters Janry 24th 1783
                        
                        By the enclosed Act of Congress of the 31st of Decr you will observe, to what period the reduction of the
                            Lines therein named, is postponed; Nothing, I suppose, will prevent its being carried into execution at that time, except
                            the Regt should be previously compleated to the Establishment ordered in the Resolution of the 7th of Augt last. I thought
                            expedient, to give you this information, and to desire you will advise me of the Measures which have been taken, and the
                            prospect there is of compleating the Rhode Island Regt as I have not heard one word from the State on the subject. I am,
                            Sir, With great esteem Your Very humble Servt
                        
                            Go: Washington
                        
                    